PD-1661-14
                                                                    COURT OF CRIMINAL APPEALS
                               PD-1661-14                                            AUSTIN, TEXAS
December 29, 2014                                                Transmitted 12/19/2014 6:04:03 PM
                                                                  Accepted 12/29/2014 11:13:38 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                            NO. ___________________

 MARCO                         POLO       §     IN THE COURT OF
 MEDINA-GONZALEZ                          §
                                          §
 VS.                                      §     CRIMINAL APPEALS
                                          §
 STATE OF TEXAS                           §     OF TEXAS


                       MOTION TO EXTEND TIME TO
                FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Marco Polo Medina-Gonzalez, Appellant in the above styled

 and numbered cause, and moves for an extension of time of 90 days to file a

 petition for discretionary review, and for good cause shows the following:

        1.      On November 20, 2014, the Court of Appeals affirmed appellant's

 conviction.     Marco Polo Medina-Gonzalez v. State, 10-13-00394-CR.            This

 petition is therefore due on December 20, 2014.

        2.      Counsel has been unable to complete the petition for the following

 reasons:

        In addition to Appellate Counsel’s regular solo practice, he had an appellate

 brief due December 15, 2014 in the Thirteenth Court of Appeals for the State of

 Texas.      The record consisted of more than 800 pages for this appeal -- No.

 13-14-00031-CR, State of Texas v. Aaron Anthony Torres--in which the defendant
was convicted of: 1 count continuous sexual abuse of a child, 3 counts aggravated

sexual assault of a child, and 4 counts indecency with a child by contact.

Additionally

      3.       Appellant request an extension of ninety (90) days to file his

petitioner and submits the following as the reason for such request:

           a) The Holidays

           b) Appellate Counsel currently has the following court settings:

                 a. Jury trial beginning 1/12/2015 in United State v. Andrew

                    Toliver, cause number W-14-CR-258, in the Western District of

                    Texas Waco Division, wherein the Defendant is charged with

                    Possession of a Controlled Substance.

                 b. Jury trial beginning 1/13/2015 in State v. Lamar Sterling, in the

                    19th District Court of McLennan County, wherein Defendant is

                    charged with:

                        i. Tampering with Physical Evidence, cause number

                           2014-1268-C1;

                       ii. Possession of Controlled Substance, cause number cause

                           number 2013-567-C1;

                      iii. Possession of Controlled Substance in a drug free zone,

                           cause number 2013-2117-C1.
c. 1/21/2015-1/26/2015 CLE seminar 2015 National Appellate

   Defense & Persuasive Writing Skills Institute with the National

   Legal aid & Defender Association.

d. 2/3/2015 priority jury trial beginning in State v. Ronny

   Standifer, cause number 2013-122-C1 in the 19th District Court

   of McLennan County, Texas wherein Defendant is charged

   with Aggravated Assault.

e. 2/23/2015 jury trial beginning in State v. Mekamie Olivarez,

   cause number 2014-521-C2 in the 54th District Court of

   McLennan County, Texas where Defendant is charged with

   Possession of Controlled Substance.

f. 2/24/2015 jury trial beginning in State v. Willie Lloyd in the

   19th District Court of McLennan County where Defendant is

   charged with:

      i. Theft of Service cause number 2013-1295-C1

     ii. Theft by Check cause number 2012-1861-C1

g. 2/24/2015 jury trial beginning in State v. Tina Johnson Fox

   where Defendant is charged by Theft in cause number

   2014-1239-C1 in the 19th District Court.

h. 2/15/15-2/18/15 Appellate Counsel serves as the Presiding
                   Judge of the Marlin Municipal Court and is expected to attend

                   the annual mandatory judge’s seminar with the TMCEC.

      4.    Appellant is currently incarcerated.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 90 days, i.e. until March 21, 2015, to file a petition for

discretionary review.

                                      Respectfully submitted,

                                      Law Office of Denton B. Lessman
                                      100 N. 6th Street, Ste. 702
                                      Waco, TX 76701
                                      Tel: (254) 776-4544
                                      Fax: (254) 776-4551
                                                                Digitally signed by Denton B. Lessman
                                                                DN: cn=Denton B. Lessman, o=Law
                                                                Office of Denton B. Lessman, ou,
                                                                email=DLessmanAtty@aol.com, c=US
                                                                Date: 2014.12.19 18:00:06 -06'00'
                                      By:
                                        Denton B. Lessman
                                        State Bar No. 24042474
                                        DLessmanAtty@aol.com
                                        Attorney       for     Marco                    Polo
                                        Medina-Gonzalez
                       CERTIFICATE OF SERVICE

     This is to certify that on December 19, 2014, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

McLennan County, Texas, by electronic service through the Electronic Filing
                                                            Digitally signed by Denton B.
                                                            Lessman
Manager.                                                    DN: cn=Denton B. Lessman, o=Law
                                                            Office of Denton B. Lessman, ou,
                                                            email=DLessmanAtty@aol.com, c=US
                                                            Date: 2014.12.19 18:00:18 -06'00'
                                    Denton B. Lessman